Citation Nr: 0738553	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-32 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to January 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), which granted 
service connection for PTSD as 30 percent disabling, 
effective February 19, 2004. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is necessary before the claim can be 
adjudicated on the merits.  At the veteran's RO hearing held 
in January 2006, the veteran stated that he has received 
therapy at the Sherman Psychological Services Center.  He 
stated that his last treatment was January 3, 2006.  Those 
reports are not of record, as the last report of treatment at 
the Sherman Center is dated in 2005.  In statements received 
in February and July 2007, the veteran also asked VA to 
obtain his mental health records from the Bonham VA Medical 
Center.  He also has indicated that he receives treatment at 
the Vet Center in Dallas.  Because the claims file only 
contains treatment reports dated before 2005, additional 
development in this regard is needed.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

In addition, the veteran has not received a VA examination 
since October 2004.  Since the veteran contends that his PTSD 
has worsened, and there is evidence in the file to that the 
veteran continues to receive treatment, a contemporaneous VA 
examination is needed to ascertain the severity of the 
disability.  See VAOPGCPREC 11-95 (While the Board is not 
required to direct a new examination simply because of the 
passage of time, VA's General Counsel has indicated that a 
new examination is appropriate when the claimant asserts that 
the disability in question has undergone an increase in 
severity since the time of the last examination.).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the name, address and dates of 
treatment of any medical provider 
pertaining to his PTSD since 2005.  After 
securing the necessary releases, the RO 
should then obtain the veteran's treatment 
records from any identified medical 
providers, including medical reports from 
the Sherman Psychological Services Center, 
the Bonham VAMC, and the Dallas Vet 
Center.  If such efforts prove 
unsuccessful, all appropriate 
documentation should be incorporated into 
the claims file.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected PTSD.  The claims file and a 
copy of this Remand must be made available 
to and reviewed by the examiner.  The 
examiner must provide accurate and fully 
descriptive assessments of all psychiatric 
symptoms. The examiner must comment upon 
the presence or absence, and the frequency 
or severity of the veteran's symptoms due 
to PTSD.  The examiner must also enter a 
complete multiaxial evaluation, and assign 
a Global Assessment of Functioning (GAF) 
score, together with an explanation of 
what the score represents in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for all 
opinions must be provided. 

3.  Then the RO/AMC should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



